Citation Nr: 0214093	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Competency of the veteran to handle disbursement of funds 
without limitation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in November 2000 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that the veteran was scheduled to appear and 
testify at a personal hearing before a Member of the Board at 
the RO on February 15, 2002, but that he failed to appear and 
did not request a postponement of the hearing.  The Board 
will, therefore, proceed to decide the appeal.  See 38 C.F.R. 
§ 20.702(d) (2002).


FINDINGS OF FACT

Competent medical evidence demonstrates that the veteran 
suffers from persistent psychotic symptoms and has been found 
by examining psychiatrists to be financially incompetent.


CONCLUSION OF LAW

The veteran is not competent to handle disbursement of VA 
benefit payments without limitation.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.353, 13.55, 13.56 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claim which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefit which the 
veteran is seeking.  Specifically, in a September 2000 
letter, the RO notified the veteran that it was proposed to 
rate him incompetent to handle his VA benefits but that he 
might submit any evidence, information, or statement which 
would present his side of the case.  The veteran did not 
submit any evidence or identify any evidence which he 
requested that the RO assist him in attempting to obtain.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

38 C.F.R. § 3.353 (2001), pertaining to determinations of 
incompetency and competency, provides as follows:

    (a) Definition of mental incompetency. A mentally 
incompetent person 
is one who because of injury or disease lacks the mental 
capacity to 
contract or to manage his or her own affairs, including 
disbursement of 
funds without limitation.
    (b) Authority. (1) Rating agencies have sole authority to 
make 
official determinations of competency and incompetency for 
purposes of: 
insurance (38 U.S.C. 1922), the discontinuance and payment of 
amounts 
withheld because of an estate in excess of $1,500 (38 C.F.R. 
§ 3.557(b)), and, 
subject to 38 C.F.R. § 13.56, disbursement of benefits. Such 
determinations are final and binding on field stations for 
these 
purposes.
    (2) Where the beneficiary is rated incompetent the 
Adjudication 
Officer will inform the Veterans Services Officer of 
jurisdiction of 
that fact. The Veterans Services Officer will develop 
information as to 
the beneficiary's social, economic and industrial adjustment 
and appoint 
(or recommend appointment of) a fiduciary as provided in 
38 C.F.R. § 13.55, select a method of disbursing payment as 
provided in 38 C.F.R. § 13.56, or in the case of a married 
beneficiary, appoint the beneficiary's spouse to receive 
payments as provided in 38 C.F.R. § 13.57. The Adjudication 
Officer will authorize 
disbursement of the benefit in the manner selected by the 
Veterans 
Services Officer.
    (3) If in the course of fulfilling the responsibilities 
assigned in 
paragraph (b)(2) the Veterans Services Officer develops 
evidence 
indicating that the beneficiary may be capable of 
administering the 
funds payable without limitation, he or she will refer that 
evidence to 
the rating agency with a statement as to his or her findings. 
The rating 
agency will consider this evidence, together with all other 
evidence of 
record, to determine whether its prior determination of 
incompetency 
should remain in effect. Reexamination may be requested as 
provided in 
38 C.F.R. § 3.327(a) if necessary to properly evaluate the 
beneficiary's mental 
capacity to contract or manage his or her own affairs.
    (c) Medical opinion. Unless the medical evidence is 
clear, 
convincing and leaves no doubt as to the person's 
incompetency, the 
rating agency will make no determination of incompetency 
without a 
definite expression regarding the question by the responsible 
medical 
authorities. Considerations of medical opinions will be in 
accordance 
with the principles in paragraph (a) of this section. 
Determinations 
relative to incompetency should be based upon all evidence of 
record and 
there should be a consistent relationship between the 
percentage of 
disability, facts relating to commitment or hospitalization 
and the 
holding of incompetency.
    (d) Presumption in favor of competency. Where reasonable 
doubt 
arises regarding a beneficiary's mental capacity to contract 
or to 
manage his or her own affairs, including the disbursement of 
funds 
without limitation, such doubt will be resolved in favor of 
competency 
(see 38 C.F.R. § 3.102 on reasonable doubt).
    (e) Due process. Whenever it is proposed to make an 
incompetency 
determination, the beneficiary will be notified of the 
proposed action 
and of the right to a hearing as provided in 38 C.F.R. 
§ 3.103. Such notice is 
not necessary if the beneficiary has been declared 
incompetent by a 
court of competent jurisdiction or if a guardian has been 
appointed for 
the beneficiary based upon a court finding of incompetency. 
If a hearing 
is requested it must be held prior to a rating decision of 
incompetency. 
Failure or refusal of the beneficiary after proper notice to 
request or 
cooperate in such a hearing will not preclude a rating 
decision based on the evidence of record.

38 C.F.R. § 13.55 (2001), Veterans Services Officer to select 
and appoint or recommend for appointment the person or legal 
entity to receive Department of Veterans Affairs benefits in 
a fiduciary capacity, provides as follows:

    (a) Authority. The Veterans Services Officer is 
authorized to select 
and appoint (or in the case of a court-appointed fiduciary, 
to recommend 
for appointment) the person or legal entity best suited to 
receive 
Department of Veterans Affairs benefits in a fiduciary 
capacity for a 
beneficiary who is mentally ill (incompetent) or under legal 
disability 
by reason of minority or court action, and beneficiary's 
dependents.
    (b) Payees. Authorized payees include:
    (1) The beneficiary (38 C.F.R. § 13.56(c));
    (2) The beneficiary under supervision (supervised direct 
payment) 
(38 C.F.R. § 13.56 (a) and (b));
    (3) The wife or husband of an incompetent veteran 
(38 C.F.R. § 13.57);
    (4) The legal custodian of a beneficiary's Department of 
Veterans 
Affairs benefits (38 C.F.R. § 13.58);
    (5) A court-appointed fiduciary of a beneficiary 
(38 C.F.R. § 13.59);
    (6) The chief officer of the institution in which the 
veteran is 
receiving care and treatment (38 C.F.R. § 13.61);
    (7) The bonded officer of an Indian reservation 
(38 C.F.R. § 13.62);
    (8) A custodian-in-fact of the beneficiary (38 C.F.R. 
§ 13.63);
    (9) Dependents of the veteran by an apportioned award 
(38 C.F.R. § 13.70).
    (c) Certification. The Veterans Services Officer's 
certification is authority to make payments to the designated 
payee.

38 C.F.R. § 13.56 (2001), Direct payment, provides as 
follows:

    (a) Veterans. Department of Veterans Affairs benefits 
payable to a 
veteran rated incompetent may be paid directly to the veteran 
in such 
amount as the Veterans Services Officer determines the 
veteran is able 
to manage with continuing supervision by the Veterans 
Services Officer, 
provided a fiduciary is not otherwise required. If it is 
determined that 
an amount less than the full entitlement is to be paid, such 
payment 
shall be for a limited period of time, generally 6 months, 
but in no 
event to exceed 1 year, after which full payment will be made 
and any 
funds withheld as a result of this section will be released 
to the 
veteran, if not otherwise payable to a fiduciary.

In this case, the veteran is service connected for 
schizophrenia, paranoid type.

At a VA psychiatric examination in July 2000, the veteran 
told the examiner that his condition was deteriorating and he 
wondered if he could be helped.  The veteran gave a history 
of being separated from active service for psychiatric 
disability.  He stated that he continued to have problems 
with feeling persecuted and he thought that people were out 
to get him.  He had been hospitalized more than 10 times for 
exacerbations of psychosis.  He was taking Cogentin, 
Trilafon, and Thorazine, which, he said, "helped some."  On 
mental status examination, the veteran was disheveled and had 
a notable body odor.  He was guarded and suspicious.  His 
motor activity was slightly restless; speech was somewhat 
guarded and had poverty of content; his mood was slightly 
down but he did not endorse significant depressive symptoms; 
affect was flat; he had auditory hallucinations and was very 
paranoid; he had difficulty with thought process and 
misinterpretation of what was asked; the examiner was unable 
to formally test his memory; and the veteran's insight was 
impaired.  The pertinent diagnosis on Axis I was 
schizophrenia, chronic, paranoid type, actively psychotic.  
The examiner commented that the veteran was currently 
experiencing psychosis, which seemed to be chronically 
present.  He was actively paranoid and having hallucinations.  
The examiner questioned the veteran's ability to comply with 
medication.  The veteran was worried about cancer in his leg, 
which the examiner found might be a somatic delusion.  The 
examiner found that the veteran was incapable of making his 
own financial decisions or managing his benefits.

After receiving the report of the VA psychiatric examination 
in July 2000, the RO evaluated the veteran's schizophrenia as 
100 percent disabling and notified him that it was proposed 
to rate him incompetent.  In November 2000, the veteran 
stated that he would not challenge the decision that he was 
incompetent and that he was requesting that attorney M. D. J. 
be appointed as his fiduciary.  As noted above, in November 
2000, the RO determined that the veteran was not competent to 
manage his affairs, including the disbursement of his VA 
funds without limitation, and the veteran appealed that 
determination to the Board.

At a VA mental health clinic intake visit in October 2000, 
the veteran stated that he had a build-up of some matter in 
the left side of his head.  He said that it felt like no 
blood was flowing to his head and that he had a blockage 
which was giving him headaches.  He complained of insomnia, 
anxiety, worry, and restlessness whenever he felt the 
sensation concerning his head.  He was preoccupied with 
somatic complaints.  It was not certain that he had been 
compliant with previous medication.  Quetiapine was 
prescribed.

In March 2001, the veteran was evaluated by a psychiatrist at 
the VA mental health clinic.  The veteran indicated that he 
only took the medication prescribed in October 2000 for one 
week.  He did not show up for his clinic appointments.  He 
stated that he got anxious and paranoid on a bus when there 
were too many people around.  He said that his main problem 
was not getting enough sleep and he needed tranquilizers to 
sleep.  He had pressured speech, a loud voice, and 
disorganized thinking.  He stated that people can read his 
mind and they know what he is thinking about, which made him 
anxious.  He stated that, 6 months earlier, he drank liquor 
to calm himself down.  He felt that, if he stayed in his 
apartment, he would be safe and all he needed was 
tranquilizers.  On mental status examination, the veteran was 
unkempt and wearing a jacket which was really dirty.  His 
affect and mood were irritable but then he calmed down.  His 
speech was loud and pressured.  His thought process was 
disorganized and irrational.  He had paranoid ideations.  He 
denied having any hallucinations.  He showed no symptoms of 
depression.  His concentration and attention span were poor, 
as were his insight and judgment.  The examiner reported that 
the veteran was incompetent to handle his estate.

In his substantive appeal, received in August 2001, the 
veteran stated that he was able to handle his own finances 
and that it was very inconvenient to have to contact his 
guardian to request money for "special needs."  He did not 
state what his claimed special needs were and he has not 
submitted any medical evidence to show that he is competent 
to handle disbursement of VA funds without limitation.

Upon consideration of the reports by 2 psychiatrists in July 
2000 and March 2001, the Board finds that the medical 
evidence is clear and convincing and leaves no doubt as to 
the veteran's incompetency.  At those evaluations, the 
veteran was psychotic and demonstrating thought disorder.  
From the findings of the physicians who examined him, he was 
obviously unable to think rationally or to act in a 
responsible way in handling benefit payments for his 
disability evaluation of 100 percent.  The requirements of 
38 C.F.R. § 3.353 for a finding of incompetency have been met 
and there is no reasonable doubt in that regard.  The Board 
concludes that there is basis on which to find the veteran 
competent to handle his affairs including the disbursement of 
VA funds without limitation.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2002). 


  
ORDER

The veteran having been found incompetent to handle 
disbursement of funds without limitation, the appeal is 
denied.




		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

